Citation Nr: 0215013	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-06 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
fungal infection.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945 and from September 1950 to May 1952.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that although the veteran perfected his 
appeal for service connection for bruxism, a July 2002 rating 
decision granted this claim.  Likewise, the July 2002 rating 
decision granted an initial rating of 30 percent for the 
veteran's service-connected post-traumatic stress disorder, 
effective from December 8, 1999.  The veteran was provided a 
Statement of the Case regarding this issue and an enclosed VA 
Form 9 and notice of his appellate rights.  The veteran did 
not perfect his appeal of the issue.  Therefore, these issues 
are not currently before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  In April 2002, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  There is no competent evidence of record linking the 
veteran's currently diagnosed bilateral foot fungal infection 
to his service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss, have been 
met.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).

2.  A bilateral foot fungal infection was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103A (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

In February 1999, service connection for bilateral hearing 
loss was granted and a noncompensable evaluation was 
assigned.  The veteran perfected an appeal as to this issue.  
At his personal hearing conducted before the RO in April 
2002, the veteran testified that he wished to withdraw his 
appeals as to this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

In the present case, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal as to the issue of entitlement to an 
initial compensable evaluation for bilateral hearing loss.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to this issue.  
As such, the Board finds that the veteran has withdrawn his 
claim as to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and it is 
dismissed.

Foot Fungal Infection

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The RO notified the veteran of the new law in a November 2001 
letter, and he has been sent other letters and information 
concerning evidence needed to support his claim.  He was 
afforded a personal hearing in April 2002.  The veteran has 
repeatedly stated that he has provided all the information he 
has and that earlier treatment records cannot be obtained 
because he treated the condition himself with over-the-
counter medication.  There is no indication that there is any 
additional evidence that could be obtained that would be 
helpful in substantiating this claim.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran's service medical records were most likely 
destroyed in a July 1973 fire at the National Personnel 
Records Center.  The only available record was the veteran's 
May 1952 separation examination report which showed that the 
examination of his skin and feet was normal.  Efforts to 
reconstruct his service medical records were undertaken and 
the veteran was asked to provide any records he possessed.  
He did not respond.

VA treatment records, dating from January 1999 to June 2000, 
show no complaints, findings, treatment or diagnosis 
regarding bilateral foot fungus.  During an April 2000 VA 
psychiatric examination, the veteran indicated that his 
current medical problems included dermal phytosis of the 
foot.  An August 2000 Vet Center assessment of the veteran's 
post-traumatic stress disorder indicates Axis III diagnoses, 
which include "foot condition."

VA treatment records, dating from June 2001 to July 2002, 
show the veteran had no skin lesions during an October 2001 
general medical evaluation.  In March 2002, while 
hospitalized for an unrelated condition, it was noted several 
times that the veteran had a history of eczema and 
onychomycosis.  He was treated for right ankle eczema of one 
to two weeks' duration.  In April 2002, he complained of a 
rash that was on his right inner heel up to knee level and 
also requested that his feet be inspected for fungus.  The 
assessment was asteatotic eczema of the right lower inner leg 
and chronic foot fungus.  A May 2002 follow-up treatment 
record noted a "moccasin distribution on both feet of a 
fine, white scaly texture."  The skin was dry but intact 
with no excoriation or abraded areas.  The assessment was 
chronic foot fungus with presence of dryness and scale.

During his April 2002 personal hearing, the veteran testified 
that he initially developed foot fungus during World War II, 
but because he was a surgical technician, he treated himself 
and there was no documentation of the treatment.  He further 
testified that his foot condition continued during his 
service in Korea and after his discharge.  Although he did 
receive some private treatment shortly after his discharge, 
he primarily treated the condition himself by soaking his 
feet, taking potassium pills and using over-the-counter foot 
powders.  He was currently receiving treatment at VA.

Analysis

The veteran contends that he developed bilateral foot fungus 
in service and that his condition has continued since that 
time; however, numerous efforts to obtain his service medical 
records have been futile.  The veteran has not indicated that 
he has copies of his service medical records, and the only 
document recovered and of record is his May 1952 separation 
examination report.  The United States Court of Claims for 
Veterans Appeals (Court) has held that, where the service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the veteran.  

A disorder may be service-connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Where the evidence indicates a veteran served in combat, 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(2001) relax the evidentiary requirements for service 
connection for combat-related claims and provide that 
satisfactory lay or other evidence of combat incurrence or 
aggravation, if consistent with circumstances and hardships 
of such service, will be accepted as proof of service 
incurrence, notwithstanding the absence of official records 
thereof, unless rebutted by clear and convincing evidence to 
the contrary.  In this case, the veteran served in combat.  
However, the Court indicates in Brock v. Brown, 10 Vet. App. 
155, 162 (1997) that the reduced evidentiary burden under 
§ 1154(b) relates only to service incurrence, what happened, 
and not existence of current disability or nexus to service, 
both generally requiring competent medical evidence.  See 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Reviewing the evidence of record, the Board finds that the 
evidence does not show that the veteran's currently diagnosed 
bilateral foot fungal infection is related to active military 
service or any incident therein.  Initially, although the 
Board accepts the veteran's testimony and statements 
regarding an inservice foot condition that persisted after 
service, it is also noted that his May 1952 separation 
examination report evaluated his skin and feet as normal.  
Moreover, there is no competent medical opinion of record 
that indicates he had his current foot fungus prior to April 
2000, over forty years after his last discharge from service.  
Although the evidence shows that he currently has bilateral 
foot fungus, there is no competent medical evidence 
etiologically linking it to his service, or any incident 
therein.  Although the veteran asserts he currently has 
bilateral foot fungus as a result of his service, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
is competent to provide lay evidence that this skin was dry 
and itchy, and his toenails were thick in service and 
subsequent thereto, this is not competent evidence that this 
symptomatology is related to this current disorder.  
Therefore, the Board concludes that the veteran's current 
bilateral foot fungus was not incurred in or aggravated 
during active service.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for 
service connection for bilateral foot fungus must be denied.  


ORDER

The claim of entitlement to an initial compensable evaluation 
for bilateral hearing loss is dismissed.  Service connection 
for a bilateral foot fungal infection is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

